
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 533
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2009
			Ms. Lee of California
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing Helen Thomas for her pioneering
		  career as a woman in journalism, her lifelong commitment to journalistic
		  independence as an essential pillar of American democracy, and her unflagging
		  and honest coverage of every President of the United States since John F.
		  Kennedy.
	
	
		Whereas Helen Thomas was born on August 4, 1920, in
			 Winchester, Kentucky;
		Whereas Helen Thomas attended public schools in Detroit,
			 Michigan, and graduated from Wayne State University in 1942;
		Whereas Helen Thomas started her career in journalism as a
			 copy girl on the Washington Daily News;
		Whereas Helen Thomas joined United Press International
			 (UPI) in 1943 and reported on women’s topics for their radio wire
			 service;
		Whereas beginning in 1955, Helen Thomas had several
			 reporting assignments revolving around the Federal Government, including the
			 Department of Justice, Federal Bureau of Investigation, Department of Health,
			 Education, and Welfare, and Capitol Hill;
		Whereas Helen Thomas began covering then President-elect
			 John F. Kennedy in 1960 and followed him to the White House in 1961 as a UPI
			 correspondent;
		Whereas during the Kennedy administration, Helen Thomas
			 was the first woman to close a presidential news conference with the now
			 traditional salutation, Thank you, Mr. President;
		Whereas Helen Thomas was the only female print journalist
			 to travel with President Richard Nixon to China during his historic trip in
			 1972;
		Whereas Helen Thomas has covered every White House
			 Economic Summit since 1975;
		Whereas Helen Thomas served as UPI’s White House Bureau
			 Chief for over 25 years and authored a column, Backstairs at the White
			 House, which provided a distinctive insider’s view of presidential
			 administrations;
		Whereas Helen Thomas was the first female officer of the
			 National Press Club after it opened its doors to women for the first time in
			 1971;
		Whereas Helen Thomas was the first woman officer of the
			 White House Correspondents Association and became its first woman president in
			 1975;
		Whereas in 1975, Helen Thomas also became the first woman
			 member of the oldest journalistic organization in Washington, DC, the Gridiron
			 Club, which represents major newspapers, news services, news magazines, and
			 broadcast networks, and was elected as its first woman president in
			 1993;
		Whereas Helen Thomas has been named the Newspaper
			 Woman of Washington by the American Newspaper Women’s Club,
			 Woman of the Year by Ladies Home Journal, and one of the most
			 influential women in America by the World Almanac;
		Whereas in 1998, Helen Thomas was the inaugural recipient
			 of the Helen Thomas Lifetime Achievement Award, now awarded annually to an
			 individual or individuals for a lifetime of contribution to the journalism
			 profession;
		Whereas as a central figure of the White House Press
			 corps, Helen Thomas is commonly referred to as First Lady of the
			 Press or Dean of the White House Press Corps; and
		Whereas Helen Thomas continues to report on the White
			 House and regularly ask pointed questions of the Obama Administration: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 recognizes Helen Thomas for her pioneering career as a woman in journalism, her
			 lifelong commitment to journalistic independence as an essential pillar of
			 American democracy, and her unflagging and honest coverage of every President
			 of the United States since John F. Kennedy.
		
